Citation Nr: 1453538	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966 and from August 1966 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions of the RO.

This case was previously before the Board in February 2014 and was remanded to the Board for additional development.  

These claims have been processed using the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing systems.
 
The issue of service connection for sleep apnea is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGs OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to glaucoma during service or for many years thereafter.

2.  The currently demonstrated open angle glaucoma is not shown to be due to an event or incident of the Veteran's extensive period of active service or otherwise to be caused or aggravated by the service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's disability manifested by glaucoma is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in February 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records, and private medical records. 

Additionally, the Veteran was afforded VA examinations in March 2010 and May 2014 that are determined to adequate for adjudication purposes, as they are based on an examination of the Veteran, a review of the records, and contain an opinion with a reasoned rationale.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 
Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Veteran is service connected for diabetes mellitus.  

A careful review of the service treatment records shows that they are negative for complaints or findings referable to glaucoma.

A post-service treatment record in December 2009 showed that  the Veteran was diagnosed with open angle glaucoma, bilaterally.  In April 2010, the records showed the Veteran requested an eye consultation regarding glaucoma related to diabetes.  

In a February 2010 statement, the Veteran reported having eye problems in service, which were diagnosed as near sightedness.  He asserted  that these additional vision problems started in 1987, when he was diagnosed with diabetes mellitus.  

A VA examination was conducted in March 2010.  The examiner performed a full examination of the Veteran and diagnosed diabetes mellitus without diabetic retinopathy, bilaterally; mild cataracts, bilaterally; mild dry eyes; and glaucoma, bilaterally.  The examiner opined that he was unable to resolve without resorting to speculation whether cataracts were caused by or related to diabetes mellitus, because a cataract was a natural aging process of the lens that could progress at an increased rate with various system disorders, including diabetes mellitus without a means to distinguish between the causes.  

Additionally, the examiner noted that dry eye was not caused by diabetes mellitus based on a review of the medical literature, medical records, and the examiner's clinical experience.  

Finally, the examiner opined that open angle glaucoma was not caused by or related to diabetes mellitus.  In support of this opinion, he provided the following rationale: clinical knowledge showed that certain mechanisms of glaucoma, such as secondary angle closure glaucoma related to neovascularization could be caused by diabetes mellitus; however, no closed angle mechanism for glaucoma was noted on the Veteran's examination.  

The Veteran underwent a VA examination in May 2014.  The examiner diagnosed the Veteran with open angle glaucoma as per his medical records.  The examiner opined that his glaucoma was less likely as not caused by or aggravated by service.  In support his opinion, he stated that a review of the service treatment records showed no diagnosis of glaucoma or glaucoma suspect.  Additionally, the post-service treatment records showed that the Veteran began treatment for glaucoma in May 2010.  Therefore, he based his opinion on a review of the medical records and his clinical knowledge.  

The examiner also opined that the Veteran's glaucoma was not caused or aggravated by the service-connected diabetes mellitus.  The examiner based this opinion on his clinical knowledge and stated that "certain mechanisms of glaucoma, i.e. secondary angle closure glaucoma related to neovascularization could be caused by diabetes mellitus, however, no closed angle mechanism for glaucoma was noted on examination or medical records review."

The Veteran contends that his glaucoma is causally related to his diabetes mellitus.  Although the Veteran alleges that he began experiencing near-sightedness during service, there is no evidence of glaucoma until many years thereafter.  While the Veteran is competent to provide lay evidence about his vision problems, a diagnosis of glaucoma requires medical expertise and the December 2009 treatment record containing the diagnosis was more probative evidence as to the actual onset of the glaucoma rather than the Veteran's generalized complaints of vision trouble.  

Although the Veteran asserts that his glaucoma and diabetes mellitus are related, both VA examiners have opined that, while some forms of glaucoma might be related to diabetes mellitus, there was no support in the medical literature between the Veteran's open angle glaucoma and service-connected diabetes mellitus.  

To the extent that the Veteran is competent to report his symptoms, his current assertions do not amount to anything more than a general belief by a layperson that his disability is related to diabetes mellitus. Conversely, the medical evidence is of greater probative value in establishing that the Veteran's form of glaucoma is not causally related to the service-connected diabetes mellitus. 

Hence, on this record, service connection for glaucoma must be denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply in this case. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for glaucoma, including as secondary to service-connected diabetes mellitus, is denied.  


REMAND

The Board finds that a remand is necessary to obtain an addendum VA opinion that considers the lay evidence regarding the Veteran's snoring during service.  

Specifically, the February 2014 Board remand directed the RO to obtain a VA examination in which the examiner was instructed that the Veteran and lay witnesses are competent to attest to factual matters of which they have firsthand knowledge.  Here, the record contains lay statements from the Veteran's children and wife regarding his pattern of snoring since service.  Additionally, his wife stated that he had episodes where he stopped breathing while sleeping.  

The examiner opined that the Veteran's sleep apnea was not incurred during service and that the medical records did not contain treatment or diagnosis for sleep apnea.  However, the examiner did not comment on the lay evidence establishing snoring and episodes of apnea during and since service.  Therefore, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for another VA examination to determine the nature and etiology of the claimed sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should opine as to whether it is at least as likely as not the Veteran suffers from a disability manifested by sleep apnea that had its clinical onset during his extended service or otherwise was the result of an event or incident of that service.  

The examiner should specifically address the Veteran's assertion as well as the lay evidence noting that the Veteran snored heavily and had epoxide when he stopped breathing while sleeping during service.

A complete rationale for all opinions must be provided.  

2.  After completing the requested action, and any other development deemed to be necessary, the AOJ should readjudicate the claim  remaining on appeal in light of all the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


